NUMBER 13-18-00607-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


                          EX PARTE FABIAN GARCIA



                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                                     ORDER
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      Appellant’s brief was originally due on December 21, 2018. On January 17, 2019,

current counsel made an appearance in the case and was then granted an extension of

time to file a brief until March 21, 2019. The Court has considered several subsequent

motions for extension, including on December 23, 2019, when appellate counsel cited a

missing exhibit as the cause for delay. On January 6, 2020, the record was supplemented

with the exhibit at issue and a subsequent order granting an extension with the new
deadline on February 21, 2020. To date, the Court has yet to receive appellant’s brief.

On March 2, 2020, the Court abated for further findings from the trial court, and on March

18, 2020 the Court received the supplemental record containing such findings.

       The Court, having fully examined and considered the extensions previously

granted in this cause, the supplemental record, and this Court's previous orders is of the

opinion that the case should be reinstated, and appellant’s brief shall be due May 4, 2020.

       IT IS THEREFORE ORDERED that the Honorable Joseph Connors, counsel for

appellant, file the appellate brief with this Court on or before 5:00 p.m. on May 4, 2020.

If the Honorable Joseph Connors fails to file the appellate brief with this Court on or before

5:00 p.m. on May 4, 2020, then the Honorable Joseph Connors is ORDERED to make

arrangements, with the Clerk of the Court, to appear via telephone on May 5, 2020 at

9:00 a.m., to show cause why he should not be held in contempt of court.

       The Honorable Joseph Connors is admonished, absent further exigent

circumstances, this Court may find counsel in contempt for failing to follow its orders.

                                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of April, 2020.